.‘..
                                                                                 795



           OFFICE OF THE A-ITORNEY GENERAL OF TEXAS
                             AUSTIN




EIonorable T. X, Trlmblo
Tll;et Aas1rrtant
Dmartment OS 8duoatlon




                                                   l   aboto   rubjeot-
matter     in your
                                          n aa to rhather
                                          th Legirlature,




         Orfloe 0r Ebaoatloa,      sondr ln a request to them
         ror rental   of a rpsoiiiod    build-,       giving prior,
         eta. Upon approval ot thin requwt,            thr fundr
         ootorl~    on. year’8 rrntal are drporit.6         in the
         Stato TToawry, and the drp+rtmont          lr billed   monthly
         tar 8un0, and tbre      blllr  hate bera horrtofore sent
         to the aomptrollrr    for payment      by Speolal   Fund mar-
         rant4
Honorable   T. k’. Trlmble,    par,0 2



             al’ha Soq&rol:.or’a     De~artr:ent tslcns t!ae
     poslti-,n     that  tkin sat in np!Qfaab?e ts thr,
     tlbom aitsa:im,         a;d oitea for ezuz~plo Opinion
     xo. O-5299, fmnlnhed          the Stata Board of Zo@lth
     rd.%!1~OfQl’f.vi~W   t.6 the  64.00 pW da: li:$.ttntiOtl
     on trigs      to :"arkinc;totk aad &htOCl   'diet t&e Ii&d-
     tnt.lcm    door ep,4 ever; though tto oxpenso ia to
     be pelfi ?ror= Federal Fun:‘e.*

            Seoete   RI11 Ho. 266,       lnaotar   as ;ertinsnt,      ia
as iomnm:




             *Sea. 3. %IQ 3tate 3okrd 3: Stxitrcl,                  ui;oii
      reao1.t    of  c,zoh  r,qusst,    W&L. if    tllc  .zcllrJj' :-is
      boo:: rinds rmU.ablz        to -;ay ths reutrl t.kreon,
      ami it, in the diaorotlon           of the RoarP. such
      ~pnoo   is needed       shall forthwith        edwrtiae        1.1
      8 new6paper, whioh ha0 ?aeer ree.rr1arl.J ?ubllah&d
      and olroulatod       in the oity,     or trw,        t.hxe zwl.
      razWd sgaca is ,oou@t, for bids 3~ 6ilcL reztal
      spati,    Scr taa UDCS iodlo5ted          srl: for 8 ;erlcd
      ot'.aot to erim34 tea pears.           After      s;lch '013s iuve
      beer, racsivsd     by the Stets BosrC .>I :~~tr~l                at it6
      prlnaipal     offioe    ii4 k2stin,   Tsx;i;, r,:-.d ;lbllOlJ
      Opeuedi tit f;*cit,~ for siko?i rantal ;:~~irz';i will be
      saE.e to t&o lcwst         ad beat bidfler, pc;A won atjoh
      other torts a8 ~3 bo agreed uwns                    yhQ tdras or” the
      oo~~treot,    taeatf;w     wltn  ths  notiae      olc  lihs aaard of the
      state Board of Gontrol will bs subnitted                   to tha .lttOraW
c




    Honorable    ‘2. ::. Trlr!blo,   pwe   3


           Sanoral  of Texan, rho will oaueo to be prepared and
           lx e o uted
                    ln looordanor   with the term8 ot the agreement,
           6UOh Oontraot  itl quadruplicnte;   One Or whioh Will be
           kept by eroh party thereto,     one by the State BOard or
           Control, and one by thr nttornejr General of Texar.
           The parties to rueh oontraot will be the depart:nent
           or agenry or tit0 gorrrn.rmnt onlag the spa00 ee lessee
           and ths party renting the mpaoe a8 loseor.
                 Y3eo. 3. Prlthln th:rty days after the eifeotive
           date of this Aot, all departments and agenoies      or the
           State Government at thle tMe lea8ing or renting         opaoe
           rro3 any person, firm, or corporation     whomsoever, will
           oause to be prepared and delivered     to the State Board
           of Catml    in Austln,   Texaa, a oopy of any written
           rental or lease agreemnt      now in roroe and current,
           or any rtatemnt   or any oral undoretanding upon whloh
           any lease or rental    publio fundr are being expanded,
           ii euoh eotion has :lot already been taken.”
                 It la our opinion that the provlelone   or the bill
    just   quoted do not apply to the oituatlon   presented by you.
               The raot in plain that the rentala involved will
    be paid by the Federal Covmn.amt through thr United states
    orri06 0r %uoation.     In our opinion the law lpplioable   to
    the matter inquired aborlt ie found in Seotion 10 of Chapter 400,
    kcts or the 48th Regular Seseion    of the Legirleture  or Temr,
    and whioh 1s aa rollowe:

                 Waited    State8 Fuudr and Aid.      The proser orfioer
           or ofiioere   or any State 3epartmtmts,      bureaus,  or divi-
           elonr or State agonoica are hereby authorlzrd         to make
           appl.ioation  ror md aoorpt any girt8, grante,        or allot-
           ments or funde iron the Onitod State8 Government to be
           used on Sate     oooperative   and other Federal projeote
           and proSram in Texas, inoludlng        oonrtruotion   of aubllo
           buildin@,    repairs,   and imprcvementr.     Any or euch
           Fodoral funds as may be deposited       in the State Treasury
           are hereby appropriated      to the speoifio   purpose author-
           ized by the Federal Cover’awnt,      and subfeot to the
           liaitation   plaoed on this Mt.*
                                                                798


Honorable   T. X. Triable,   page b


           The funds inqolrsd about by vou appear to be
Fodiral Funds and oone into the htmds of the Vooatlonal
Divlslon  of the State Departcant or Zduoatlon already
raramrked by the United Stater Oftloe of Eduoation for
the rsntal or a 8peOified buildlne  at a spssifled  prioe.

           You are therefore  advised that the Vooetional
Dlvision  or the State Department or Eduoation may, inds-
pendsnt or the Texas State Board or Control    expend sald
tunds ror the rental or the speolried   build&   at the
speoirled  prior as was agree4 upon by said Division while
aotlng as an agent ror the United States Offioe of Z4uoation.
                                      Very   truly   yours